Order of the County Court, Suffolk County, dated March 13, 1968, which, without a hearing, denied defendant’s application for a writ of error coram nobis, affirmed. The minutes of -defendant’s guilty pleading show that, although he had been assigned Jacob Bendersky as counsel, at the time of that pleading he was represented by one La Freniere. At the time of sentence, however, Bendersky did appear on behalf of defendant and, because of an out-of-court statement by defendant in which he alleged his innocence, the court gave him an opportunity to withdraw the plea. After being given time to consult with Bendersky, who had long been an Assistant District Attorney, defendant decided not to withdraw his plea. We believe that the error, if any, was cured by the action of the court at the time of sentence. Beldock, P. J., Christ, Hopkins, Munder and Martuscello, JJ., concur.